UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                        No. 02-CR-0348-LTS

JORGE GANDIA ORTEGA,

                 Defendant.

-------------------------------------------------------x

                                                           ORDER

                 On June 2, 2005, Jorge Gandia Ortega (“Defendant”) was sentenced principally to

a term of imprisonment of 360 months after being found guilty of charges relating to conspiracy

to distribute and possess with intent to distribute, and distribution and possession with intent to

distribute, between 50 and 150 kilograms of cocaine, in violation of 21 U.S.C. §§ 812, 841(a)(1),

(b)(1)(A), and 846, and 18 U.S.C. § 2. The Defendant’s sentencing guidelines range was 360

months to life imprisonment, based on an offense level of 40 and a criminal history category of

IV. The Bureau of Prisons currently projects that the Defendant will be released from prison on

June 3, 2029.

                 Effective November 1, 2014, the United States Sentencing Commission

(“Sentencing Commission”) amended the United States Sentencing Guidelines Manual to lower

the guideline sentencing range for certain categories of offenses involving drugs. The

Sentencing Commission also adopted an amendment to § 1B1.10 of the Guidelines authorizing,

effective November 1, 2014, retroactive application of the amendment to the drug guidelines.

                 Defendant has made a motion for reduction in his sentence (Docket Entry No.

145) and the Probation Department has issued a report indicating Defendant is eligible for a

reduction.

GANDIA ORTEGA - ORDER APPOINTING COUNSEL AND SCHEDULING DATES.DOCX            VERSION FEBRUARY 5, 2020
                                                1
               Accordingly, it is hereby ORDERED that the Federal Defender in this District is

appointed to represent the Defendant in connection with this Court’s consideration of whether

the Defendant’s sentence should be modified in light of the amendment to the drug guidelines.

               IT IS FURTHER ORDERED that no later than March 6, 2020, the Government

shall file a statement of its position on the modification of the Defendant’s sentence to reflect the

full effect of the revision of the offense level for drug offenses.

               IT IS FURTHER ORDERED that the Defendant shall file his position on a

modification of his sentence no later than March 20, 2020.

               IT IS FURTHER ORDERED that the Government’s reply, if any, is due April 3,

2020.

               IT IS FURTHER ORDERED that when filing their submissions, the parties shall

provide the Court with one courtesy copy by delivering a copy of the submission to the

Courthouse Mailroom, 8th Floor, United States Courthouse, 500 Pearl Street, New York, New

York.

        SO ORDERED.

Dated: New York, New York
       February 5, 2020

                                                               _/s/ Laura Taylor Swain_____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge


cc:     Jennifer L. Brown, Esq., Attorney-in-Charge, Federal Defenders of New York




GANDIA ORTEGA - ORDER APPOINTING COUNSEL AND SCHEDULING DATES.DOCX          VERSION FEBRUARY 5, 2020
                                                2
